      Case 2:18-cv-00065-BMM Document 124 Filed 08/10/20 Page 1 of 16



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION


CLARK CANYON HYRDO, LLC,                            CV-18-65-BU-BMM

          Plaintiff,

    vs.                                      ORDER ON MOTION FOR SUMMARY
                                                      JUDGMENT
IDAHO POWER COMPANY,

          Defendant.



      The dispute central to this case involves the proposed construction and

operation of a hydroelectric facility located on the Clark Canyon Dam on the

Beaverhead River in Montana (the “Project”). Despite years of effort, the Project

never came to fruition. The Court’s order addresses Defendant Idaho Power

Company’s Motion for Summary Judgment.

      Plaintiff Clark Canyon Hydro, LLC (“Clark Canyon”) filed a Complaint

against Idaho Power on October 10, 2018. (Doc. 1). Clark Canyon alleged that

Idaho Power breached its promise contained in the parties’ Memorandum of

Understanding (“MOU”) by failing to “seek approval of the Project” from the

Idaho Public Utility Commission (“IPUC”). (Doc. 1). Idaho Power argues that it

is entitled to summary judgment because there is no enforceable contract, or if


                                         1
       Case 2:18-cv-00065-BMM Document 124 Filed 08/10/20 Page 2 of 16



there is, no genuine issues of material fact exist as to whether Idaho Power fulfilled

its obligations in the parties’ agreement. (Doc. 83). Clark Canyon responded,

arguing Idaho Power is not entitled to summary judgment. (Doc. 105-1).

                                 BACKGROUND

      Clark Canyon and Idaho Power entered into a series of agreements for Clark

Canyon to sell electrical energy to Idaho Power. The Federal Energy Regulatory

Commission (“FERC”) granted Clark Canyon a license to construct, operate, and

maintain a hydroelectric facility at the Clark Canyon Dam on the Beaverhead

River in Montana. (Doc. 85 Statement of Undisputed Facts ¶ 11).

      The Public Utilities Regulatory Policies Act of 1978 (“PURPA”) directs

FERC to promulgate rules that electrical utilities purchase energy from Qualifying

Facilities (“QF”). (Doc. 85 ¶ 8); Exelon Wind 1, L.L.C. v. Nelson, 766 F.3d 380,

384 (5th Cir. 2014). The Project represents a QF under PURPA. The IPUC serves

as the state commission responsible for compliance with PURPA and FERC’s

regulations. (Doc. 85 ¶ 1). The three-member IPUC is “vested with [the] power

and jurisdiction to supervise and regulate every public utility” in Idaho. Idaho

Code § 61-501. Therefore, under PURPA and FERC, the IPUC has the authority

to approve or reject an agreement between a QF and a utility, can issue general

procedures, and can engage in a case-by-case analysis. Rosebud Enters., Inc. v.

Idaho Pub. Utils. Commission, 917 P.2d 766, 772 (Idaho 1996).


                                          2
      Case 2:18-cv-00065-BMM Document 124 Filed 08/10/20 Page 3 of 16



      Under PURPA, rates paid for power purchased from QFs may not exceed

Idaho Power’s “incremental” or “avoided cost rate,” which is established by the

IPUC. This rate is defined as the “cost of energy which, but for the purchase from

[the QF], such utility would generate or purchase from another source.” (Doc. 85 ¶

9 (citing Doc. 52-37 at 1-2; also e.g., Portland Gen. Elec. Co. v. Federal Energy

Regulatory Commission, 854 F.3d 692, 695 (D.C. Cir. 2017); Idaho Power v.

Idaho Public Utils. Commission, 316 P.3d 1278 (Idaho 2013); 16 U.S.C. § 824a-

3(d); 18 C.F.R. § 292.101(6)).

      Clark Canyon entered into several agreements with Idaho Power with the

intent to sell the energy generated through the Project. PURPA requires all

contracts to be approved by the IPUC before becoming fully effective. (Doc. 85 ¶

10). Clark Canyon and Idaho Power entered into a Firm Energy Sales Agreement

(“2011 ESA”) in May of 2011. (Id. ¶ 14). The IPUC approved the 2011 ESA on

July 19, 2011. (Id. ¶ 17). A series of schedule delays prompted the parties to

extend the deadline for the operation date. The IPUC approved an amendment.

(Id. ¶ 22). Clark Canyon failed to meet the operation date. Idaho Power notified

Clark Canyon that it intended to seek liquidated damages and possibly terminate

the agreement if Clark Canyon failed to bring the Project online within 90 days of

the operation date. (Id. ¶ 23). Clark Canyon had not even begun construction and




                                         3
       Case 2:18-cv-00065-BMM Document 124 Filed 08/10/20 Page 4 of 16



so requested termination of the 2011 ESA and execution of a new agreement. (Id. ¶

24).

       The parties met and drafted an MOU outlining the terms negotiated at the

meeting. (Id. ¶ 24). The parties executed the MOU on March 31, 2014. (Id.). The

MOU terminated the 2011 ESA. (Id.). The MOU required Clark Canyon to pay

Idaho Power $211,500 in liquidated damages and committed the parties to

executing a future contract for the sale of energy. (Doc. 99-1). Once the new ESA

was agreed upon, the MOU provided, in pertinent part:

       h. This new ESA will require IPUC approval, after the new ESA has
          been agreed to and signed by both parties, Idaho Power will file the
          new ESA with the IPUC seeking approval. In that filing Idaho
          Power will include information from this MOU in regards to the
          unique terms and conditions.
(Doc. 99-1).

       Idaho Power and Clark Canyon entered into a new Energy Sales Agreement

on May 30, 2014 (“2014 ESA”). (Doc. 85 at ¶ 29). The 2014 ESA contained a

schedule operation date of June 1, 2017. (Id. ¶ 31). The 2014 ESA contained a

merger clause and several warranties regarding Clark Canyon’s FERC license. (Id.

¶¶ 32, 34). The 2014 ESA also contained a clause stating that it “shall only

become finally effective upon the [IPUC’s] approval of all terms and provisions

hereof without change or condition and declaration that all payments to be made to

[Clark Canyon] hereunder shall be allowed as prudently incurred expenses for


                                          4
         Case 2:18-cv-00065-BMM Document 124 Filed 08/10/20 Page 5 of 16



ratemaking purposes[.]” (Id. ¶ 34). The 2014 ESA barred any modification to the

2014 ESA “unless it is in writing and signed by both Parties and subsequently

approved by the [IPUC].” (Id.).

         Idaho Power filed the 2014 ESA with the IPUC on June 4, 2014. (Id. ¶ 34).

FERC sent a “Notice of Probable Termination” of its 2009 FERC license during

the pendency of the IPUC proceedings. (Id. ¶ 38). FERC explained its intent to

terminate based on the fact that the Project had failed to start by the required dates.

(Id.).

         The notice from FERC prompted Idaho Power, at Clark Canyon’s request, to

seek a suspension of the case seeking approval at the IPUC until the parties

received more information regarding the status of the FERC license. (Id. ¶¶ 39,

40). Idaho Power, Clark Canyon, and the IPUC agreed to suspend the procedural

schedule in the IPUC case. (Id. ¶ 40). FERC terminated the license for the Project

in March 2015. (Id. ¶ 42).

         FERC issued a new license for the Project two years later on March 31,

2017. (Id. ¶ 45). The parties filed a joint motion with the IPUC to lift the

suspension and establish a new schedule for the IPUC case. (Id. ¶ 48).

Meanwhile, the scheduled operation date deadline passed on June 1, 2017. (Id. ¶

49). Clark Canyon unilaterally asked the IPUC to modify the 2014 ESA to extend

the operation date to December 31, 2019. (Id. ¶ 52). Idaho Power did not agree to


                                           5
      Case 2:18-cv-00065-BMM Document 124 Filed 08/10/20 Page 6 of 16



the modification. (Id. ¶ 53). Idaho Power filed its comments regarding the 2014

ESA with the IPUC on August 25, 2017, the same day that IPUC Staff filed

comments. (Docs. 99-4, 99-7).

      Idaho Power in its comments stated that it “has communicated to

Commission Staff (“Staff”) and to Clark Canyon that because of the substantial

differential in avoided cost rates contained in the submitted ESA and that which is

available today, that the Company cannot simply agree to extend the Scheduled

Operation Date.” (Doc. 99-4 at 2). Idaho Power continued: “The Commission

must determine whether it is in the public interest to modify the submitted ESA

and approve the same—including the much higher avoided cost rates contained

therein that will be passed on to Idaho Power customers if the ESA is approved.”

(Doc. 99-4 at 2).

      Idaho Power also stated that the Scheduled Operation Date has passed and

the project configuration was now different. (Id. at 7-8). “Because of this, the

Commission cannot approve ‘all terms and provisions hereof without change or

condition’ as is required before the ESA becomes a fully effective contract.” (Id.

at 2). Idaho Power discussed the cost that modifying the submitted 2014 ESA

would have on Idaho customers. (Id.)

      Commission staff filed comments regarding the 2014 ESA. (Doc. 99-7).

The staff comments recommended a rejection of the 2014 ESA because the


                                          6
      Case 2:18-cv-00065-BMM Document 124 Filed 08/10/20 Page 7 of 16



operation date deadline had passed thereby rendering the agreement invalid. (Id. at

3). The staff comments further suggested that the IPUC could not modify the 2014

ESA because it was already invalid, and that Idaho Power did not agree to the

modification of the operation date. (Id. at 6). The staff comments finally noted that

approval would be unreasonable for Idaho’s ratepayers. (Id.).

      The IPUC rejected the 2014 ESA on October 13, 2017. (Doc. 85 ¶ 57). The

IPUC found that it would not be reasonable to approve the agreement with the

operational date that already had passed. The IPUC further found that it could not

amend the agreement unilaterally to extend the deadline. (Id.).

      Clark Canyon filed a complaint alleging that Idaho Power had breached its

promise in the MOU by failing to “seek approval of the Project” from the IPUC.

(Doc. 1). Idaho Power requests that summary judgment be granted in its favor on

the remaining claims.

                              LEGAL STANDARD

      A party is entitled to summary judgment if it can demonstrate that “there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). Summary judgment is warranted where

the documentary evidence produced by the parties permits only one conclusion.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251 (1986). Only disputes over

facts that might affect the outcome of the lawsuit will preclude entry of summary


                                          7
       Case 2:18-cv-00065-BMM Document 124 Filed 08/10/20 Page 8 of 16



judgment. Factual disputes that are irrelevant or unnecessary to the outcome are

not considered. Id. at 248. In ruling on a motion for summary judgment, “[t]he

evidence of the non-movant is to be believed, and all justifiable inferences are to

be drawn in his favor.” Id. at 255. The “mere existence of a scintilla of evidence

in support of the plaintiff's position” is insufficient to defeat a properly supported

motion for summary judgment. Id. at 252.

      A court must recognize, however, that the evidence presented by the non-

moving party must be “believed” at the summary judgment phase and “all

justifiable inferences are to be drawn in his favor.” Id. at 255. Clark Canyon, as

the non-moving party seeking to survive summary judgment, “need only present

evidence from which a jury might return a verdict in his favor.” Id. at 257.

      The Court applies state contract law when sitting in diversity jurisdiction.

Los Angeles Lakers, Inc. v. Fed. Ins. Co., 869 F.3d 795, 800 (9th Cir. 2017). The

Court has already determined, pursuant to the parties’ agreement, that Idaho law

governs. (Doc. 56).

                                    DISCUSSION

      The claims remaining are as follows: breach of contract, breach of implied

covenant of good faith and fair dealing, tortious breach of implied covenant of

good faith and fair dealing, promissory estoppel, and unjust enrichment. (See Doc.

1 Complaint; Doc. 64 Order on Stipulation of Dismissal). Clark Canyon concedes


                                           8
       Case 2:18-cv-00065-BMM Document 124 Filed 08/10/20 Page 9 of 16



that it cannot pursue its tortious breach of the implied covenant of good faith and

fair dealing under Idaho law. The Court need not address this claim. The Court

addresses the remaining claims. The Court declines to bar Clark Canyon’s claims

based on claim or issue preclusion because Clark Canyon did not bring these

claims or issues before the IPUC. See Ticor Title Co. v. Stanion, 157 P.3d 613,

618 (Idaho 2007).

   A. BREACH OF CONTRACT

      Idaho Power first argues that the 2014 ESA superseded and rendered the

MOU unenforceable. Idaho Power contends that without an enforceable contract,

Clark Canyon fails to establish the first element of its breach of contract claim.

The 2014 ESA contains a merger clause: “[the 2014 ESA] constitutes the entire

Agreement of the Parties concerning the subject matter hereof and supersedes all

prior or contemporaneous oral or written agreements between the Parties

concerning the subject matter hereof.” (Doc. 99-3 at 35). Clark Canyon asserts

that the 2014 ESA could not supersede the MOU because it never became effective

as the IPUC ultimately rejected it. Clark Canyon also notes that Idaho Power

received $211,000 in liquidated damages under the terms of what it contends to be

an unenforceable MOU.

      The Court concludes that the MOU was not superseded by the 2014 ESA.

The MOU contained a separate promise, requiring Idaho Power to “file the new


                                          9
      Case 2:18-cv-00065-BMM Document 124 Filed 08/10/20 Page 10 of 16



ESA with IPUC seeking approval.” (Doc. 99-1). This promise contemplates an

ongoing obligation even once the parties had executed the ESA. The 2014 ESA’s

merger clause applied to agreements concerning the “subject matter hereof.” (Doc.

99-3 at 35). The parties separately negotiated the MOU, a document related to the

subject matter of the ESAs. The MOU does not constitute an agreement for the

purchase and sale of power, similar to the ESAs. The merger clause in the 2014

ESA operates to supersede prior ESAs. The 2014 ESA does not operate to

supersede, however, the parties’ independent promises in the MOU.

      Two additional factors are worth noting. First, the 2014 ESA explicitly

stated that it “shall only become finally effective upon the [IPUC’s] approval of all

terms and provisions without change or condition . . . .” (Doc. 99-3 at 31). The

IPUC rejected the 2014 ESA, so it never became finally effective. Second, Idaho

Power received a liquidated damages payment under the MOU, and now argues

that the MOU is unenforceable. This position proves convenient for Idaho Power

after it has received the benefit under the MOU’s terms.

      In order to be liable for a breach of contract, Idaho Power must have

breached a contractual duty. Shawver v. Huckleberry Estates. L.L.C., 93 P.3d 685,

692 (Idaho 2004) (“A breach of contract occurs when there is a failure to perform a

contractual duty” (citation omitted)). To complete this analysis, the Court begins

with a discussion of the terms in the MOU. Whether a provision proves


                                         10
      Case 2:18-cv-00065-BMM Document 124 Filed 08/10/20 Page 11 of 16



ambiguous presents a question of law for the Court to determine. McDevitt v.

Sportsman's Warehouse, Inc., 255 P.3d 1166, 1170 (Idaho 2011). If the Court

determines that the provision is ambiguous, however, then it becomes a question of

fact for the jury. Id. at 1169.

      In Idaho, contract interpretation begins with the contract’s plain language.

Potlatch Educ. Ass’n v. Potlatch Sch. Dist. No. 285, 226 P.3d 1277, 1280 (Idaho

2010). In determining whether a contract is ambiguous, this Court ascertains

whether the contract is reasonably subject to conflicting interpretations. McDevitt,

255 P.3d at 1170.

      Idaho Power argues that the language of the MOU unambiguously requires

Idaho Power to file the specific contract, the 2014 ESA, with the IPUC. (Doc. 84

at 12-15). The MOU does not require Idaho Power to guarantee its approval, or to

agree to any modifications. Id. Clark Canyon disagrees with this interpretation for

two reasons. Clark Canyon argues first that Idaho Power’s interpretation requires

the phrase “seeking approval” to be read out of the MOU. (Doc. 105-1 at 6).

According to Clark Canyon, the parties deliberately included the “seeking

approval” language in the MOU. (Id.). This request, according to Clark Canyon,

unambiguously requires more than simply filing the 2014 ESA with the IPUC.

(Id.). Second, Clark Canyon asserts that even disregarding the phrase “seeking

approval,” Idaho Power still breached the MOU because it actively provided


                                         11
       Case 2:18-cv-00065-BMM Document 124 Filed 08/10/20 Page 12 of 16



reasons for rejecting the 2014 ESA and advocated for its disapproval at the IPUC.

(Id. at 6-7).

       The phrase “seeking approval” in the MOU remains ambiguous in this

context. Genuine issues of material fact preclude summary judgment on the breach

of contract claim. Examining the plain language of the provision demonstrates

unambiguously that Idaho Power had a duty to file the 2014 ESA with the IPUC.

What the phrase “seeking approval” adds to that obligation remains unclear.

       Both Idaho Power and Clark Canyon present reasonable interpretations of

the provision. McDevitt, 255 P.3d at 1170. If Idaho Power’s obligation was

simply to file the 2014 ESA with the IPUC, then the provision may have read:

“Idaho Power will file the new ESA with the IPUC.” The provision instead reads:

“Idaho Power will file the new ESA with the IPUC seeking approval.” (Doc. 99-

1) (emphasis added). Clark Canyon presents an equally reasonable interpretation

that the phrase “seeking approval” imposes some additional obligation on Idaho

Power beyond simply submitting the 2014 ESA. A jury may conclude that, at the

very least, the contractual duty in the MOU precluded Idaho Power from filing

comments providing reasons for the IPUC to reject the 2014 ESA.

       Idaho Power contends that the phrase “seeking approval” could be read to

explain that the filing of the ESA with the IPUC would in itself be seeking

approval of the 2014 ESA. Similarly, Idaho Power persuasively argues that the


                                         12
      Case 2:18-cv-00065-BMM Document 124 Filed 08/10/20 Page 13 of 16



contract does not obligate it to agree to any modifications regarding the lapsed

operation date, which is what Clark Canyon unilaterally requested the IPUC to do.

      The existence of these conflicting, reasonable interpretations requires that

the breach of contract claim be submitted to a jury. Clark Canyon has presented

sufficient evidence, with inferences drawn in its favor, that a jury could conclude

that Idaho Power breached its obligation in the MOU by submitting comments to

the IPUC which provided reasons for the IPUC to reject the 2014 ESA. Idaho

Power remains free to make its arguments regarding causation and IPUC’s status

as an independent, regulatory authority to the jury.

   B. BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

      Every contract contains an implied covenant of good faith and fair dealing

that requires the parties to perform the obligations imposed by their agreement in

good faith. Shawver, 93 P.3d at 692. A party breaches the covenant if it “violates,

nullifies or significantly impairs any benefit of the contract.” Idaho First Nat’l

Bank v. Bliss Valley Foods, Inc., 824 P.2d 841, 863 (Idaho 1991). “No covenant

will be implied which is contrary to the terms of the contract negotiated and

executed by the parties.” Shawver, 93 P.3d at 693.

      Idaho Power asserts that it did not breach the implied covenant because the

MOU does not contain the terms Clark Canyon contends Idaho Power breached.

Idaho Power argues that nothing in the MOU obligated it to agree to a modification


                                          13
      Case 2:18-cv-00065-BMM Document 124 Filed 08/10/20 Page 14 of 16



of the 2014 ESA’s terms, or to advocate for the approval of the Project. The

reasons that preclude summary judgment on the breach of contract claim similarly

apply here. While Idaho Power is correct that the MOU does not require Idaho

Power to agree to modifications or guarantee the 2014 ESA’s approval, a jury may

reasonably conclude that it violated the breach of the implied covenant by

providing reasons to the IPUC to reject the 2014 ESA. Whether Idaho Power’s

actions violated, nullified, or significantly impaired the benefit of the contract

remains a question for the jury to resolve.

   C. PROMISSORY ESTOPPEL

      Clark Canyon plead promissory estoppel as an alternative if the Court found

that the MOU was not a valid contract. The Court has concluded that the MOU

represents a valid contract and therefore Clark Canyon’s claim of promissory

estoppel must be dismissed.

   D. UNJUST ENRICHMENT

      Under Idaho law, “[t]he elements of unjust enrichment are that (1) a benefit

is conferred on the defendant by the plaintiff; (2) the defendant appreciates the

benefit; and (3) it would be inequitable for the defendant to accept the benefit

without payment of the value of the benefit.” Teton Peaks Inv. Co., LLC v. Ohme,

195 P.3d 1207, 1211 (Idaho 2008) (citing Gibson v. Ada County, 133 P.3d 1211,

1224 (Idaho 2006)).


                                           14
      Case 2:18-cv-00065-BMM Document 124 Filed 08/10/20 Page 15 of 16



      Clark Canyon clarifies that it bases this argument on promises made by

Idaho Power in the MOU. Clark Canyon asserts that it spent “significant time and

resources upgrading Idaho Power’s power distribution infrastructure, thereby

conferring a benefit on Idaho Power” in reliance on these promises. (Doc. 105-1).

Clark Canyon upgraded Idaho Power’s Petersen Substation in Montana at the cost

of $1,121,936.06. (Doc. 99 ¶ 79). According to Clark Canyon, it would be

inequitable for Idaho Power to retain the benefit of this upgraded substation

without compensating Clark Canyon. Idaho Power asserts that this claim cannot

be maintained because an express contract exists covering the same subject.

      Under Idaho law, recovery cannot be had for unjust enrichment where there

exists an enforceable express contract covering the same subject matter. Thomas v.

Thomas, 249 P.3d 829, 836 (Idaho 2011). The Court sees no reason why Clark

Canyon cannot request damages for the money it spent in upgrading Idaho Power’s

substation as part of its breach of contract damages. The Court defers a final ruling

on this claim for the time being.

                                    CONCLUSION

      Clark Canyon’s breach of contract claim survives summary judgment

because the phrase “seeking approval” proves ambiguous and the extent of Idaho

Power’s obligations and whether it breached said obligations presents a question

for the jury to determine. Similarly, Clark Canyon’s claim that Idaho Power


                                         15
         Case 2:18-cv-00065-BMM Document 124 Filed 08/10/20 Page 16 of 16



breached the implied covenant of good faith and fair dealing claim survives

summary judgment. Idaho Power is entitled to summary judgment on Clark

Canyon’s promissory estoppel and tortious breach of the implied covenant of good

faith and fair dealing claims. The Court defers ruling on the unjust enrichment

claim.

                                     ORDER

         Accordingly, it is ORDERED that Idaho Power’s Motion for Summary

Judgment (Doc. 83) is GRANTED, in part, DENIED, in part, and DEFERRED,

in part, as outlined above.

         DATED this 10th day of August, 2020.




                                        16
